UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 15-7258


JEFFREY A. PLEASANT,

                Petitioner - Appellant,

          v.

HAROLD W. CLARKE, Director,

                Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.      Robert E. Payne, Senior
District Judge. (3:14-cv-00783-REP-RCY)


Submitted:   January 19, 2016               Decided:   February 5, 2016


Before SHEDD, DUNCAN, and THACKER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Jeffrey A. Pleasant, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Jeffrey A. Pleasant seeks to appeal the district court’s

orders denying relief on his 28 U.S.C. § 2254 (2012) petition

and denying his motion for reconsideration.                            The orders are not

appealable       unless        a        circuit       justice     or     judge      issues     a

certificate of appealability.                     28 U.S.C. § 2253(c)(1)(A) (2012).

A   certificate        of      appealability            will     not    issue       absent   “a

substantial showing of the denial of a constitutional right.”

28 U.S.C. § 2253(c)(2) (2012).                        When the district court denies

relief    on    the    merits,          a   prisoner     satisfies       this    standard    by

demonstrating         that        reasonable          jurists    would       find    that    the

district       court’s      assessment          of    the     constitutional        claims    is

debatable      or     wrong.        Slack       v.     McDaniel,       529 U.S. 473,    484

(2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003).

When the district court denies relief on procedural grounds, the

prisoner must demonstrate both that the dispositive procedural

ruling is debatable, and that the petition states a debatable

claim of the denial of a constitutional right.                               Slack, 529 U.S.

at 484-85.

     We have independently reviewed the record and conclude that

Pleasant has not made the requisite showing.                                 Pleasant is in

custody     pursuant         to     a       judgment     of     the    Circuit      Court    for

Chesterfield County, Virginia; he is not being detained pending

a City of Richmond charge dating back to 2000, contrary to his

                                                  2
assertions in this case.          Accordingly, we deny a certificate of

appealability,    deny    leave    to    proceed   in    forma    pauperis,     and

dismiss the appeal.       We dispense with oral argument because the

facts   and   legal    contentions      are   adequately    presented      in   the

materials     before   this   court     and   argument    would    not    aid   the

decisional process.

                                                                         DISMISSED




                                         3